Plaintiff, as mortgagee, seeks to apply to those plumbing supplies the after-acquired personal property clause of its mortgage. No facts are alleged in the complaint entitling plaintiff to that relief. (Mfrs. Trust Co. v. Peck-Schwartz R. Corp., 277 N. Y. 283, 285, 286.) Appeal from order denying appellant’s motion to open its default dismissed, without costs. The appeal from the order denying appellant's motion to open its default has become academic. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.